Citation Nr: 0410048	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  01-08 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana

THE ISSUE

Entitlement to nonservice-connected burial benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL
Appellant and J. S. 


ATTORNEY FOR THE BOARD
D. L. Wight, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to November 
1954.  He died in February 2000.  The appellant is his surviving 
spouse. 

This matter is before the Board of Veterans' Appeals on appeal of 
a June 2000 adverse determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals as an 
acting Veterans Law Judge to conduct the hearing on appeal, which 
was held in February 2003, and to make the final determination in 
this appeal.  A transcript of the hearing is associated with the 
file. 

The appellant has submitted additional medical expenses, covering 
the period from 1997 to 2000.  In June 1998, the RO determined 
that the veteran's income exceeded the amount set by law for 
pension, considering $2250.00 in medical expenses.  This 
determination was not appealed.  After a comprehensive review of 
the record and the June 2000 unfavorable action, the Board 
determines that it lacks jurisdiction to revisit the issue of 
medical expenses that was finally adjudicated during the veteran's 
lifetime.  The issue raises the legal question of whether the 
appellant has standing to challenge the prior determination by the 
RO as it is analogous to an accrued benefits claim.  The Board's 
lack of jurisdiction however does not bar the appellant from 
requesting the RO to revisit the issue. 



FINDINGS OF FACTS

1.  The veteran was honorable discharged from active duty in 
November 1954 during the Korean Conflict.  

2.  The veteran died in February 2000, and the appellant's claim 
for VA burial benefits was received in June 2000.  

3.  While the veteran had established eligibility for nonservice-
connected pension benefits in February 1998, he was not in receipt 
of nonservice-connected pension benefits at the time of death.


CONCLUSION OF LAW

Entitlement to nonservice-connected VA burial benefits has not 
been established. 38 U.S.C.A. §§ 2302, 2303 (West 2002); 38 C.F.R. 
§ 3.1600, 3.1601 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In this case as the law, and not the evidence, is dispositive, the 
Veterans Claims Assistance Act of 2000 (VCAA) does not apply.  
Mason v. Principi, 16 Vet. App. 129 (2002).  


Factual Background

The veteran had honorable, active service in the United States Air 
Force from November 1950 to November 1954 during the Korean 
conflict.  After service in 1997, he filed a claim for nonservice-
connected disability pension, including special monthly pension 
based on the need for regular aid and attendance.  In a February 
1998 rating decision, the Regional Office (RO) granted the 
benefits; however, the benefits were not payable because the 
veteran's annual income exceeded the limit set by law.  38 C.F.R. 
§ 3.252(b).  In 2000, the veteran died at home.  At the time of 
the veteran's death, service connection was not in effect for any 
disability, he did not have a claim for compensation or pension 
pending, and he was not hospitalized by VA.

In the present case, the appellant submitted her claim for burial 
benefits in June 2000, approximately four months after the 
veteran's death.  She reported that she had paid all burial 
expenses in full, without reimbursement or financial assistance 
from other persons, agencies or insurance.  These expenses were 
slightly more than $13,000.  She also submitted a marriage 
certificate indicating that she had married the veteran in 1958 
and a certificate of death of the veteran from the State of 
Louisiana which indicated that she was the veteran's surviving 
spouse.  Also submitted was a statement of account, on the 
letterhead of the funeral home, indicating a detailed statement of 
expenses of the veteran's burial, with a certification that the 
appellant had paid these expenses in full in May 2000.  

At the Board hearing in February 2003, the appellant testified 
that when she initially sought help for her husband from VA she 
was told that nothing could be done because his illness was not 
service related.  She stated that had she known the veteran could 
have been hospitalized by VA during his final illness she would 
have 

brought him to the VA hospital, instead the veteran remained at 
home in a comatose state until he died.  She also testified about 
medical expenses that were not in the record. 

Legal Criteria

VA must receive claims for reimbursement or direct payment of 
burial and funeral expenses within two years after the permanent 
burial or cremation of the body.  Claims for VA burial allowance 
benefits may be executed by the funeral director, the individual 
whose personal funds were used to pay burial expenses, or the 
executor or administer of the estate of the veteran.  Evidence in 
support of such claim should generally be a statement of account 
showing the name of the deceased veteran, and the actual costs of 
burial.  38 C.F.R. § 3.1601(a), (b).  

Under current law, burial allowances are payable under certain 
circumstances to cover the burial and funeral expenses of a 
veteran and the expense of transporting the body to the place of 
burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

If a veteran dies as a result of service-connected disability, 
certain burial benefits may be paid.  If a veteran's death is not 
service connected, entitlement to burial benefits may be found, in 
pertinent part, if at the time of death, the veteran was in 
receipt of pension or compensation.  38 U.S.C.A. § 2302; 38 C.F.R. 
§ 3.1600(b).

VA law also provides that when any person who had a status under 
any law in effect on December 31, 1957, which afforded entitlement 
to burial benefits dies, the burial allowance will be paid, if 
otherwise in order, even though such status does not meet the 
service requirements of 38 U.S.C.A. Chapter 23.  38 U.S.C.A. § 
2305; 38 C.F.R. § 3.954.  

The provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954 were 
drafted as "saving clauses" to preserve the eligibility of persons 
entitled to burial benefits, after changes to the laws governing 
the benefits were made in the Veterans' Benefits Act of 1957 
(Veterans' Benefits Act). 

On its own motion, the Board posed to the General Counsel of VA 
the legal question of whether the provisions of the saving clauses 
applied to this case.  

In a precedent opinion, legally binding on VA and the Board, the 
General Counsel of VA held that the "saving provisions" do not 
exempt veterans with wartime service prior to January 1, 1958, 
from the current eligibility requirements.  VAOPGCPREC 9-2003.  
The Board provided a copy of the legal opinion to the appellant 
and her representative and they were given the opportunity submit 
additional argument and evidence.  Specifically, the General 
Counsel held that 38 U.S.C.A. § 2305 preserves rights individuals 
had under laws in effect on December 31, 1957, based on their 
status as members of particular units or organizations that fell 
within the scope of the laws defining classes of individuals 
potentially eligible under chapter 23 of title 38.  However, 
veterans with wartime service prior to January 1, 1958, were held 
to be not exempted by section 2305 from the amendments to 
eligibility criteria for nonservice-connected burial and funeral 
allowance currently codified in 38 U.S.C.A. § 2302(a) made by the 
Omnibus Budget Reconciliation Act of 1981, Pub. L. No. 97-35, 
which eliminated wartime service as a basis of eligibility.  
Analysis

As set forth above, at the time of his death, the veteran was not 
in receipt of VA pension or compensation.  And although the 
veteran had established eligibility for VA nonservice-connected 
pension benefits, he was not "in receipt of" the benefits at the 
time of his death.  And the reminder of the qualifying provision 
of 38 C.F.R. § 3.1600(b) do not apply in this case.  On the basis 
of the law as interpreted by the General Counsel of VA, the 
requirements for payment of nonservice-connected burial benefits 
under 38 C.F.R. § 3.1600(b) have not been met.

When a veteran dies from nonservice-connected causes, a certain 
sum may be paid as a plot or interment allowance.  Entitlement is 
subject, in part, to the following condition that the deceased 
veteran is eligible for the burial allowance under 38 C.F.R. § 
3.1600(b).  38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f).  As 
previously stated, eligibility under 38 C.F.R. § 3.1600(b) has not 
been established. Nor do the other qualifying provisions of 38 
C.F.R. § 3.1600(f) apply in this case. 

With respect to entitlement to nonservice-connected death burial 
benefits, the law is dispositive of the matter.  As the veteran 
was not in receipt of VA pension benefits during his lifetime, the 
claim must be denied due to a lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is denied as a 
matter of law.


____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you 
what steps you can take if you disagree with our decision.  We are 
in the process of updating the form to reflect changes in the law 
effective on December 27, 2001.  See the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  In the meanwhile, please note these important corrections 
to the advice in the form:

* These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 1988" is no 
longer required to appeal to the Court.  (2) You are no longer 
required to file a copy of your Notice of Appeal with VA's General 
Counsel.
* In the section entitled "Representation before VA," filing a 
"Notice of Disagreement with respect to the claim on or after 
November 18, 1988" is no longer a condition for an attorney-at-law 
or a VA accredited agent to charge you a fee for representing you.




